PER CURIAM.
This is a motion for an appeal filed October 31, 1958, from a judgment of the Jefferson Circuit Court in favor of Warner Lee Whobrey, Administrator, against the Illinois Central Railroad Company and Joseph Ryan for $465.00.
We find the judgment to be correct for the reasons given in Illinois Central Railroad Co. et al. v. Howell Arms, Adm’r etc., Ky., - S.W.2d -, and consolidated cases, decided this date.
Wherefore, the motion for an appeal is overruled and the judgment stands affirmed. Chief Justice STEWART and Judges BIRD and MONTGOMERY dissent.